DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Applicant filed a response, amended claim 1, and cancelled claim 12 on 02/02/2021. 

Response to Arguments
Applicant’s arguments presented during the interview with respect to the rejection of claim 6 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Fox and Gregg. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term "complex" in claim 15-17 is a relative term which renders the claim indefinite.  The term “complex" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 9-11, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Fox (PG-PUB 2007/0175573) in view of Gregg (PG-PUB 2007/0022707). 
Regarding claim 1, Fox teaches a process of producing a composite structural comprising an integrated metal fitting [0008], [0034], comprising the steps of: 
(A) forming a plurality of lay-ups, each of the lay-ups including a tacked stack of multiple plies of thermoplastic material and at least one metal fitting;

(C) continuously moving the lay-ups through a preforming station;
(D) preforming each of the lay-ups at the preforming station into the approximate shape of the part;
(E) continuously moving the tooling with the preformed lay-ups through a press; and,
(F) consolidating the plies in the lay-ups and the fittings by compressing successive sections of the tooling as the tooling moves through the press.

Fox does not explicitly teach laying up a fiber-reinforced thermoplastic cap, placing the fiber-reinforced cap on the flange; and joining the fiber-reinforced thermoplastic cap with the flange. 

Gregg teaches a composite structural member (Figure 1), comprising: 
a metal web portion [0027], [0037]; a first and second flange portion [0007]; and a first and second reinforced polymer caps  [0007], [0028]. Gregg teaches a method of making a composite structure, comprising:  laying up a fiber-reinforced thermoplastic cap (Figure 5-6, [0061]); placing the fiber-reinforced cap on the flange (Figure 8); and joining the fiber-reinforced thermoplastic cap with the flange [0042], [0058]. 
Gregg teaches the size of the fiber-reinforced composite caps are optimized based on the application and anticipated sheer load and moment [0051]-[0058]. For instance, Gregg explains tailoring of the cap is accomplished by placing additional plies in the laminate at the heavily loaded portions of the caps 88, 90, and fewer plies on the more lightly loaded portions of the caps 88, 90 [0058].
One of ordinary skill in the art would recognize that the composite caps of Gregg are designed to withstand anticipated stress and improve the strength of the beam as taught by Gregg. It would have been obvious to one of ordinary skill in the art to improve the strength of the I-beam of Fox by utilizing the fiber-reinforced thermoplastic cap of Gregg, as taught by Gregg. 



Regarding claim 11, Fox in view of Gregg teaches the process as applied to claim 5, wherein the laying up the fiber reinforced, thermoplastic cap comprises laying up composite plies on a surface (Gregg, [0028]) and wherein the placing the fiber reinforced, thermoplastic cap on the flange comprises moving the composite plies from the surface (Gregg, [0028]).   

Regarding claim 19, Fox in view of Gregg teaches the process as applied to claim 1, wherein the fiber reinforced, thermoplastic component is in the form of an I-beam (Fox, Figure 7A).  
Regarding claim 20 and 21, Fox in view of Gregg teaches the process as applied to claim 1, wherein the compression molding the fiber-reinforced thermoplastic component comprises stopping heating and molding the component (i.e., cooling) prior to joining the fiber reinforced, thermoplastic cap with the flange and prior to the placing of the fiber reinforced thermoplastic cap on the flange (Gregg, [0042], [0058]).

Claim 2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fox (PG-PUB 2007/0175573) in view of Gregg (PG-PUB 2007/0022707), as applied to claim 1, in further view of Kimoto (US 5,151,322) and Gideon (PG-PUB 2011/0111172). 
Regarding claim 2, Fox in view of Gregg teaches the process as applied to claim 1. 
Fox in view of Gregg does not teach introducing a charge of thermoplastic prepreg flakes into a mold having a mold cavity corresponding to a shape of the web 

Kimoto teaches a process of producing a thermoplastic composite I-beam (Figure 6A-6C and Col 14, Ln 56-67), comprising compression molding a thermoplastic resin reinforced with discontinuous, randomly oriented fibers (Col 2, Ln 55- Col 3, Ln 3). Kimoto teaches heating the mold until resin in the thermoplastic prepreg flakes melts and becomes a flowable resin and compressing the flowable resin within the mold (Col 4, Ln 30-43). 

Gideon teaches a process of compression molding an article from thermoplastic resin reinforced with individual fibers of differing lengths randomly oriented substantially throughout [0024]-[0025], wherein the article may be molded into the part as part of the molding process (Figure 5-8 and [0026]). 

	It would have been obvious to one of ordinary skill in the art to substitute the I-beam compression molding process of Fox in view of Gregg with the compression molding process of Kimoto, a functionally equivalent process of compression molding fiber-reinforced thermoplastic resin to produce I-beams. As exhibited by Gideon, the compression molding process of Kimoto would allow for Fox to continue to integrally mold the metal insert with the composite I-beam. One of ordinary skill in the art would have been motivated to co-mold the insert of Fox in view of Gregg during the process of Kimoto, as shown by Gideon, in order to produce a composite with an integral fitting as desired by Fox in view of Gregg. 

Regarding claim 18, Fox in view of Gregg, Kimoto, and Gideon teaches the process as applied to claim 2, wherein the compression molding the fiber reinforced, thermoplastic component comprises compression molding a flowable mixture of a thermoplastic resin and discontinuous, randomly oriented fibers (Kimoto, Col 2, Ln 55- Col 3, Ln 3). 

Claim 3, 4, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Fox (PG-PUB 2007/0175573) in view of Gregg (PG-PUB 2007/0022707), as applied to claim 1, in further view of Pabedinskas (PG-PUB 2004/0062915). 
Regarding claim 3, Fox in view of Gregg teaches the process as applied to claim 1, wherein the laying up the fiber reinforced, thermoplastic cap comprises laying up courses of thermoplastic prepreg tape (Gregg, Figure 6 and [0036]). 
Fox in view of Gregg does not explicitly teach the laying up the fiber reinforced, thermoplastic cap comprises laying up courses of thermoplastic prepreg tape on the flange.
Pabedinskas teaches a process of producing a reinforced composite structural in the form of an I-beam (Figure 3, [0034]).  Pabedinskas teaches a method of making a composite I-beam comprising producing an I-beam from a thermoplastic resin reinforced with discontinuous fibers, the I-beam comprising a web and at least one flange integral with the web (see [0034] and Figure 3); laying up a cap onto the at least one flange of the composite I-beam, wherein the cap comprises multiple plies of a thermoplastic material reinforced with substantially continuous fibers (Figure 15 and [0041]); and co-welding the composite I-beam and the cap [0041] (i.e., locally melting faying surfaces of the thermoplastic prepreg tape and the flange as the courses are being laid up).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to substitute the mechanism of applying prepreg tape onto a surface as taught by Gregg with an automatic fiber placement machine to layup the plurality of composite plies directly on the flange as taught by Pabedinskas, a functionally equivalent mechanism of applying a fiber reinforced thermoplastic cap to a beam. 

	Regarding claim 4, Fox in view of Gregg and Pabedinskas teaches the process as applied to claim 3, wherein the cap comprises multiple plies of a thermoplastic material reinforced with substantially continuous fibers (Gregg, Figure 5 and 6) and co-welding the composite I-beam and the cap (Pabedinskas, [0041]) (i.e., locally melting faying surfaces of the thermoplastic prepreg tape and the flange as the courses are being laid up).

Fox in view of Gregg does not explicitly teach the laying up the fiber reinforced, thermoplastic cap comprises using an automatic fiber placement machine to layup a plurality of composite plies, wherein the laying up the fiber reinforced, thermoplastic cap comprises using the automatic fiber placement machine to layup the plurality of composite plies directly on the flange.  
	Pabedinskas teaches a process of producing a reinforced composite structural in the form of an I-beam (Figure 3, [0034]).  Pabedinskas teaches a method of making a composite I-beam comprising producing an I-beam from a thermoplastic resin reinforced with discontinuous fibers, the I-beam comprising a web and at least one flange integral with the web (see [0034] and Figure 3); laying up a cap onto the at least one flange of the composite I-beam, wherein the cap comprises multiple plies of a thermoplastic material reinforced with substantially continuous fibers (Figure 15 and [0041]); and co-welding the composite I-beam and the cap [0041].
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to substitute the mechanism of applying a fiber reinforced thermoplastic cap on the flange of Fox in view of Gregg with an automatic fiber placement machine to layup the plurality of composite plies directly on the flange as taught by Pabedinskas, a functionally equivalent mechanism of applying a fiber reinforced thermoplastic cap to a beam. 

Regarding claim 8, Fox in view of Gregg and Pabedinskas teaches the process as applied to claim 3, wherein the joining the fiber reinforced, thermoplastic cap with the flange comprises co-welding the fiber reinforced, thermoplastic cap and the flange (Pabedinskas, [0041]). 

Claim 5, 7, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Fox (PG-PUB 2007/0175573) in view of Gregg (PG-PUB 2007/0022707), as applied to claim 1, in further view of Wampler (PG-PUB 2009/0140451).

Fox in view of Gregg does not explicitly teach the laying up the fiber reinforced, thermoplastic cap comprises using an automatic fiber placement machine to layup a plurality of composite plies, wherein the placing the fiber reinforced, thermoplastic cap on the flange comprises moving the plurality of composite plies from the surface.  
Wampler teaches a method for automated placement of continuous fiber-reinforced composite materials comprising a material placement system 10 may be used for dispensing and compacting a material 12 onto a surface 14 of a mold, mandrel, or any apparatus for forming composite parts, and is particularly suited for fiber placement to construct composite parts for an aircraft. Wampler teaches guiding a plurality of incoming prepreg tows into a device in which the tows are arranged side-by-side into a bandwidth of prepreg fiber material, cutting the bandwidth to a desired length, and applying and compacting the bandwidth onto a desired surface using a resilient roller  ([0034]-[0038, [0045]-[0046], and [0052]). Given that the composite material of Wampler is applied to the surface of a mandrel or mold, the composite material would inherently be removed and placed on the flange. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substitute the undisclosed mechanism of applying the plies of Fox in view of Gregg with the material placement system of Wampler, a functionally equivalent to preparing a layered thermoplastic cap. 

Regarding claim 22 and 23, Fox in view of Gregg and Wampler teaches the process as applied to claim 5, wherein the tapes are applied to the surface of a mold, mandrel, or any apparatus for forming composite parts (Wampler, Figure 1, [0034]) and compacted (Wampler [0038]) prior to removing to the flange (i.e., prior to the joining the fiber reinforced, thermoplastic cap with the flange and prior to the placing the fiber reinforced, thermoplastic cap on the flange).

Claim 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fox (PG-PUB 2007/0175573) in view of Gregg (PG-PUB 2007/0022707), as applied to claim 1, in further view of Metzler (US 6,272,796). 
	Regarding claim 13 and 14, Fox in view of Gregg teaches the process as applied to claim 1, comprising a metal fitting (Fox, [0007]).  
	Fox in view of Gregg does not the fitting comprises a lug, wherein the lug extends longitudinally from the web.  
	Metzler teaches a thermoplastic composite I-beam comprising a web, at least one flange, and a thermoplastic composite lug that is formed integrally with the web and the at least one flange, wherein the thermoplastic composite lug extends longitudinally from an end of the composite I-beam (see column 2, lines 31-49; see also column 3, line 63 through column 4, line 7 and Figure 3). 
It would have been obvious to one of ordinary skill in the art to substitute the metal fitting of Fox in view of Gregg with the lug of Metzler, a functionally equivalent metal fitting for an I-beam. 

	Regarding claim 15 and 16, Fox in view of Gregg teaches the process as applied to claim 1, wherein compression molding the fiber-reinforced thermoplastic component comprises compression molding the fiber reinforced, thermoplastic component having the web and the flange integral with the web (Fox, [0008]).
	Fox in view of Gregg does not explicitly teach a complex structural feature integral with the web or flange, wherein the complex structural feature comprises a lightening hole molded through the web. 
Metzler teaches providing the extension of the web that forms the thermoplastic lug with holes (see Figure 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have molded at least one hole in the web of the composite I-beam for the benefit of providing points of attachment for bolts and/or rivets as taught by Metzler. 

Claim 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fox (PG-PUB 2007/0175573) in view of Gregg (PG-PUB 2007/0022707), as applied to claim 1, in further view of Weidmann (PG-PUB 2006/0216480). 
	Regarding claim 15 and 17, Fox in view of Gregg teaches the process as applied to claim 1, wherein compression molding the fiber-reinforced thermoplastic component comprises compression molding the fiber reinforced, thermoplastic component having the web and the flange integral with the web.
	Fox in view of Gregg does not explicitly teach the complex structural feature comprises at least one curve along a longitudinal length of the fiber reinforced thermoplastic component. 
Weidmann teaches a composite I-beam comprising at least one curve along its
longitudinal length (see [0001] and [0018]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Fox in view of Gregg by forming at least one curve along a longitudinal length of the composite I-beam for the benefit of forming an I-beam shaped to the curvature of a surface such as an aircraft fuselage (see Weidmann, [0003]).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578.  The examiner can normally be reached on M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


HANA C. PAGE
Examiner
Art Unit 1745



/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742